United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30351
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KAREN DAWN DROULIA, also known as Dawn,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (2:05-CR-20-10)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Karen Dawn Droulia appeals the district court’s pretrial

detention order.    The district court’s decision rests upon its

conclusion that Droulia has not rebutted the presumption that no

condition or combination of conditions will reasonably assure her

appearance as required.     See 18 U.S.C. § 3142(e) & (f).           The

district court’s conclusion is supported by the record. See United

States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).      Accordingly




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court’s order is AFFIRMED.   Droulia’s motion for an

expedited hearing is DENIED AS MOOT.




                                2